Appellant was convicted of an aggravated assault and his punishment assessed at a fine of $50.
The information in this case charges appellant with making an aggravated assault upon W.J. Sheldon, who was then and there incompetent from physical defects produced by the loss of the right hand, to such an extent as to render the said W.J. Sheldon comparatively helpless in a personal conflict with the said Ed Moody. The complaint says to such an extent as to render the said W.J. Sheldon comparatively helpless in a personal conflict with the said John Moody. This makes a fatal variance between the complaint and the information.
The judgment is accordingly reversed and the prosecution ordered dismissed.
Reversed and dismissed.